Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I and species in the reply filed on November 12, 202 is acknowledged.

Claims 1-18 are pending.  Claims 6, 11-18 are withdrawn.  Claims 1-5, 7-10 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims encomass and recite “an amino acid sequence” which is confusing because claims are also drawn to feline.  The term encompass fragment but the term also encompass functional/structural term feline.  However, one skilled in the art is not aware of what sequences would make the structure feline and thus the metes and bounds of the terms are not clear.
	Claims encompass a specific amino acid such as ARg83 on helix 2 whereas no specific SEQ ID NO: is associated with the specific amino acid position which is ambiguous and confusing because the generic GPR92 encompass unlimited changes and sizes with function.  For example the positioning of Arg in LPA5 in Willaims et al (fig 1, JBC 2009) could be considered Arg83.  The metes and bounds of the claim limitations are not clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. (US 2003/0017528).
Chen et al. teach the method identifying test agent that increase activity of GPR92 such as SEQ ID NO:4,  Although Chen does not name SEQ ID NO:4 as GPR92 receptor the sequence similarity to claimed feline SEQ ID NO:4 and is encompassed by the claimed term GPR92.  SEQ ID NO:4 of Chen is 79.9% identical to claimed feline SEQ ID NO:4 and encompass regions of 2 amino acid sequence that is identical.  The claim 2 recitation of terms “an amino acid sequence of SEQ ID NO:4” encompass fragment of 2 amino acids or regions of 2 amino acid sequence identity.    

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wieland et al. (US 2012/0276573).
Regarding claim 1, Wieland discloses a method for identifying a composition that modulates the activity of a GPR92 receptor (Para. [0010] a method for identifying a compound which modulates a taste receptor; Para. [0016] a taste receptor may also be a receptor involved in nutrient/fatty acid sensing in the gut of a human. Such receptors include: ... the proteolytic degradation product sensor GPR93 (also termed GPR92), ...) comprising (a) contacting a test agent with a GPR92 receptor, (b) determining the activity of the GPR92 receptor, and (c) selecting as the composition, a test agent that increases the activity of the GPR92 receptor (Para. [0010] a method for identifying a compound which modulates a taste receptor, wherein the method comprises the steps .

Claim(s) 1-4, 7-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Williams et al. (JBC, 2009).
Williams et al. teach the method of LPA5 (GPR92) site directed mutagenesis in the transmembrane domain and assay for effect with test compound. (page 17308).  The claims 2 and 4 recitation of terms “an amino acid sequence of SEQ ID NO:4” encompass fragment of 2 amino acids or regions of 2 amino acid sequence identity which GRP92 inherently comprises and disclosed in Figure 1.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646